Carlisle, J.
By the act of 1911 (Ga. L. 1911, p. 149; Code § 6-1609), “No judgment of a trial court in a criminal case shall be reversed by either the Supreme Court or the Court of Appeals for lack of proof of venue, . . save where the particular point has been specifically raised by a ground of the original or amended motion for a new trial”; and, while this section has been held inapplicable to a case where the evidence clearly shows the venue of the offense to be in a county other than that of the prosecution (York v. State, 52 Ga. App. 11, 181 S. E. *284870), where, in a motion for a new trial, based solely upon the general grounds, the particular point of the lack of proof of venue has not been specifically raised; the evidence does not show the venue to be in a county other than that of the prosecution, and counsel for the defendant, in his brief in this court, insists upon a reversal of the trial court’s judgment overruling the motion for a new trial solely upon the ground of the lack of proof of venue, the judgment of the trial court must be affirmed. Smith v. State, 79 Ga. App. 595 (4) (54 S. E. 2d, 378); Palmer v. State, 19 Ga. App. 752 (92 S. E. 233); Prather v. State, 72 Ga. App. 788 (35 S. E. 2d, 144).
Decided June 11, 1952.
Bobby Lee Cook, for plaintiff in error.
John W. Davis, Solicitor-Generalj contra.

Judgment affirmed.


Gardner, P.J., and Townsend, J., concur.